Gilbert, J.
1. Trustees whose duty it is to manage religious, charitable, educational, or other public trusts are not required to make returns to the ordinary. Ford v. Thomas, 111 Ga. 493 (2), 502 (36 S. E. 841).
2. Under the facts of this ease the judge did not abuse his discretion in denying an interlocutory injunction.
3. On the hearing of an application for an interlocutory injunction the judge should not undertake to finally adjudicate disputed issues of fact, but should only determine whether the same authorize the interlocutory relief sought. Florida Central R. Co. v. Cherokee Sawmill Co., 137 Ga. 816 (74 S. E. 523).
4. The property of a Young Men’s Christian Association, used solely for purposes of public charity, using the term “charity” in its broad sense, is not taxable, provided its income is not used, nor intended to be used, as dividends or profits. If any part of the property is used for purposes of private or corporate profit or income, such property is taxable.
5. The judgment is affirmed, with direction that it be modified in accordanee with the foregoing rulings.

All the Justices concur.